United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 04-3724
                               ___________

Johnny Paul Dodson,                   *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Larry Norris, Director, Arkansas      * Eastern District of Arkansas.
Department of Correction; Ray Hobbs, *
Assistant Director, Arkansas          * [UNPUBLISHED]
Department of Correction; Gaylon Lay, *
Warden, Cummins Unit, ADC; Randall *
Manus, Assistant Warden, Cummins      *
Unit, ADC; Kim Luckett, Assistant     *
Warden, Cummins Unit, ADC; William *
Fowler, Treatment Coordinator,        *
Cummins Unit, ADC; Angela West,       *
Mailroom Supervisor, Cummins Unit, *
ADC; Melody Barnett, Inmate           *
Attorney; Sue Newbery, Criminal       *
Justice Coordinator, Arkansas Supreme *
Court,                                *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: January 30, 2006
                             Filed: February 22, 2006
                              ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________
PER CURIAM.

      Arkansas inmate Johnny Dodson appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 complaint for failure to exhaust and the court’s denial of his motion
for appointment of counsel.

       We conclude that the district court did not err in dismissing Dodson’s complaint
against the prison officials for failure to exhaust, as the record does not show Dodson
filed any grievances about his claims against defendants Melody Barnett, Randall
Manus, Gaylon Lay, Ray Hobbs, and Larry Norris. See Graves v. Norris, 218 F.3d
884, 885 (8th Cir. 2000) (per curiam) (prisoner must exhaust all available
administrative remedies before § 1983 action can be brought with respect to prison
conditions; when multiple prison claims are joined, 42 U.S.C. § 1997e(a) requires
exhaustion as to all claims).

       As for the claims against defendant Susan Newbery, in her capacity as Criminal
Justice Coordinator for the Arkansas Supreme Court, the district court properly
dismissed the claim for monetary damages with prejudice due to immunity, as
Newbery was clearly acting in her official capacity. See Morstad v. Dept. of Corrs.
and Rehab., 147 F.3d 741, 744 (8th Cir. 1998). Although Newbery was not immune
from Dodson’s requested injunctive relief, see Campbell v. Ark. Dept. of Corr., 155
F.3d 950, 962 (8th Cir. 1998), injunctive relief would be inappropriate, because
Dodson failed to show, among other things, that he was faced with a threat of
irreparable harm, see Davis v. Francis Howell Sch. Dist., 104 F.3d 204, 205-06 (8th
Cir. 1997).



      1
        The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting in part the report and recommendations of
the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern
District of Arkansas.

                                         -2-
      Finally, we conclude that the court did not abuse its discretion in denying the
motion for appointment of counsel. See Abdullah v. Gunter, 949 F.2d 1032, 1035
(8th Cir. 1991), cert. denied, 504 U.S. 930 (1992). Accordingly, we affirm.
                         ______________________________




                                         -3-